I agree that instruction No. 14 does not contain a correct expression of the law, and I am in accord with the law as stated in the majority opinion. There remains, however, the question of whether, even though instruction No. 14 was erroneous, it was prejudicial. In view of the evidence that was introduced and the giving of instruction No. 9, wherein the jury were definitely told that there was no liability for injuries caused by ordinary jolts or jerks, I am unable to see how the jury could have been misled by instruction No. 14. It is my view that the instruction, even though erroneous, was not prejudicial.
I think the judgment should be affirmed.
BLAKE, C.J., and MILLARD, J., concur with MAIN, J. *Page 589